Citation Nr: 1741461	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  03-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include folliculitis.  

2.  Entitlement to service connection for aphagia, currently diagnosed as gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for joint pain (arthralgia) in the shoulders, knees, and ankles to include as due to undiagnosed illness.

4.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.  

6.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training from March 9, 1982 to August 3, 1982, and full-time active duty service from September 1990 to September 1991, including service in the Southwest Asia from November 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the Board promulgated a decision, denying some of the issues on appeal (i.e., service connection for folliculitis and aphagia), but the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 Memorandum Decision, vacated the Board's decision and remanded the issues before the Court to the Board for additional action.  

In a July 2016 decision, the Board denied service connection for urethral stricture and an eye disability, claimed as emmetropia; granted service connection for depression; denied a compensable rating for hypertension; granted an effective date of July 16, 1996, for the grant of service connection for carpal tunnel syndrome of the right upper extremity; and remanded the remaining matters for further development.   

In a December 2016 rating decision, the Appeals Management Center (AMC), assigned an earlier effective date or July 16, 1996 for the grant of service connection carpal tunnel syndrome, left upper extremity.  This decision represents a full grant of the benefit sought on appeal and this matter is no longer on appeal.  

In a May 2017 rating decision, the AMC granted service connection for arthralgia of joints of the bilateral upper extremities and assigned a 10 percent evaluation, effective January 29, 1999.  A review of the decision revealed that the AMC limited the appeal to the Veteran's bilateral elbows and wrists, therefore the appeal for service connection for arthralgia for the Veteran's shoulder, knees, and ankles remains on appeal.  

The issues of entitlement to service connection for a skin disorder to include folliculitis, and entitlement to SMC based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's aphagia, diagnosed as GERD, is not shown to have been present during the Veteran's active service; is unrelated to a disease, injury, or event in service; and is not a qualifying chronic disability, a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness, or any diagnosed illness that the Secretary has determined warrants a presumption of service connection, under 38 C.F.R. § 3.317.  

2.  The Veteran's joint pain/arthralgia in the bilateral shoulders, knees, and ankles is shown as likely as not to be due to an undiagnosed illness as due to the Veteran's service in the Persian Gulf War.

3.  The Veteran's right upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesias and/or dysesthesias, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve, with normal radicular nerves.

4.  The Veteran's left upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesias and/or dysesthesias, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for aphagia, diagnosed as GERD, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016); 81 Fed. Reg. 71382 (Oct. 7, 2016).

2.  The criteria for service connection for joint pain/arthralgia of the bilateral shoulder, knee, and ankle, including as due to undiagnosed illness have been met.  38 U.S.C.A. §§ 110, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016); 81 Fed. Reg. 71382 (Oct. 7, 2016).

3.  The criteria for a rating greater than 10 percent for right upper extremity carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for a rating greater than 10 percent for left upper extremity carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in January 1997, August 2004, May 2009, and January 2014. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the May 2017 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  The Veteran was given an opportunity to testify at a personal hearing, but he declined a hearing.  Additionally, the RO has obtained the Veteran's service personnel and treatment records, Social Security Administration records, and VA treatment records.  The AOJ also obtained the April 1998 VA nerve conduction study report that was requested in the prior July 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran provided private medical records such as those from W. Clinic and D. Medical Center.  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's aphagia/GERD, arthralgia of the bilateral shoulders, knees, and ankles, upper extremity carpal tunnel syndrome, and special monthly compensation based on aid an attendance, in accordance with prior remand requests.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall, supra.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist. 


II.  Service Connection

Preliminarily, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claims.

Principles of Service Connection

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (a). 

Additionally, for the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. ; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran served in the Southwest Asia Theater of Operations after August 2, 1990, during the Persian Gulf War.  See 38 C.F.R. § 3.2 (i) (2016).  Therefore, he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382 (Oct. 7, 2016).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be considered service connected.  38 C.F.R. § 3.317(a)(6).  Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability.  38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptoms sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis - Aphagia (Gastroesophageal Reflux Disease) 

Service treatment records are devoid of any complaints of or treatment for difficulty swallowing and do not show any treatment or diagnosis of any aphagia or GERD.  On April 1991 report of medical history, the Veteran denied frequent indigestion and stomach, liver, or intestinal trouble.  The examiner noted that the Veteran had pain in his substernum occasionally with eating.  On April 1991 report of medical examination, a clinical evaluation of the mouth and throat, abdomen and viscera, and G-U system were normal.  On subsequent May 1991 separation report of medical history, the Veteran denied currently having or ever having frequent indigestion and stomach, liver or intestinal trouble.   On May 1991 separation examination, a clinical evaluation of the mouth and throat, abdomen and viscera, and G-U system were normal.  

After service, a June 1994 Comprehensive Clinical Evaluation Program (CCEP) examination and an August 1996 VA general medical examination, were devoid of any complaints of or treatment for difficulty swallowing and did not show any treatment or diagnosis of any aphagia or GERD.

An emergency room treatment record from D. Medical Center, dated in September 1995, included a diagnosis of acute gastritis for which the Veteran was prescribed Pepcid and Prilosec, inter alia.  

On an October 1995 clinical evaluation for Gulf War Illness, the examiner noted that the Veteran was seen recently for episodic epigastric burning and worsening chest pain with radiation.  He was started on Pepcid for presumed GERD versus peptic ulcer disease (PUD).  

On August 1996 Persian Gulf War examination, the Veteran specifically denied dysphagia, heartburn, nausea, abdominal pain, and food intolerance.  

VA treatment records dated in January 2001 reflected treatment for GERD. 

On November 2002 VA digestive conditions examination, the Veteran did not have any complaints of aphagia or symptoms associated with GERD. 

On the VA examination conducted in May 2005, the examiner stated that within the claims file there were multiple complaints for gastrointestinal disorders diagnoses everything from GERD to irritable bowel syndrome to dyspepsia.  The Veteran stated that he first noticed problems with his bowels starting in 1991.  He reported that when he ate he would have stomach cramps with fecal urgency and going to the bathroom with loose stools with no mucus or blood.  He also had associated heartburn.  His current symptoms included nausea approximately one time per week with vomiting every five to six months.  He stated that this was worse with dairy products.  Currently, he took ranitidine for heartburn and avoided dairy products.  The examiner stated that the Veteran had a long history of gastrointestinal complaints of which the etiology was not entirely clear, but the examiner did think that it is at least as likely as not that the Veteran's previous diagnosis of lactose intolerance was related to his military service.

In light of the July 2005 VA examiner's opinion, in July 2005, the RO granted service connection for lactose intolerance (which was claimed as irritable bowel syndrome).  

In an October 2014 VA esophageal conditions examination, the examiner noted the Veteran's reported history of having trouble swallowing with food getting stuck in the esophagus and in the stomach in 1991 (claimed as aphagia) and was told he had "reflux".  The examiner reported that the Veteran had pyrosis and reflux associated with his GERD.   The examiner noted that the Veteran's last EGD was in 2008, which was normal.  The examiner also reported upper GI radiographic studies dated in 1998 as normal.  The Veteran underwent an upper GI series on January 22, 1998 that was normal.  The examiner opined that the Veteran's GERD (claimed as aphagia) was less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner reasoned that there was no evidence of GERD noted in service records and after active duty.  The examiner noted the Veteran's description of symptoms of "aphagia like heartburn and reflux."  The examiner noted that the Veteran's exit interview was negative for upper gastrointestinal symptoms.

A January 2015 VA Gulf War General Medical Examination, included a diagnosis of GERD.  The examiner also found no other esophageal conditions and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness," or a diagnosed illness for which no etiology was established.

On October 2016 VA intestinal conditions examination, the Veteran was diagnosed with lactose intolerance for which he had already been service-connected.  Additionally, in an October 2016 medical opinion, the VA examiner found that as the Veteran's GERD had both a diagnosis and also an etiology, this would not be an undiagnosed Gulf War Illness.  When asked whether it was as least as likely as not that the Veteran's claimed aphagia, diagnosed as GERD was directly related to active military service, the examiner opined that the claimed disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of GERD in the service per detailed review of the medical records.  The examiner noted that a new patient examination dated on May 26, 1999, documented this condition and treatment with Zantac.  The examiner noted that this was almost nine years post military discharge.  Even taking into account the Veteran's statement of continuity of symptoms since service, there was no objective data to support this being a chronic condition since his military discharge in September 1991.  The examiner added that there would also be no evidence of any aggravations for the same above stated reasons.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for GERD, claimed as aphagia, for the reasons articulated below.

On the basis of the service treatment records alone, while an examiner reported in April 1991 that the Veteran had pain in his substernum occasionally with eating, an accompanying clinical evaluation at that time as well as the subsequent separation examination did not reflect any related physical problems.  Also, at the time, the Veteran specifically denied currently having, or ever having frequent indigestion and stomach, liver, or intestinal trouble and he also denied such symptoms during his separation report of medical history.  The service treatment records show that his mouth and throat, abdomen and viscera, and G-U system were normal.  Thus, given the foregoing findings, a chronic disability associated with aphagia or gastroesophageal conditions were not shown to have had onset during service, and service connection under 38 U.S.C.A§§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.

Alternatively, a showing of continuity of symptoms after service can also support the claim.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed GERD is not listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Thus, further discussion concerning continuity of symptoms or chronicity as to that condition is not necessary.   

Additionally, the first post service evidence suggesting that the Veteran may have had GERD was approximately four years after he was discharged from service.   See September 1995 treatment records from D. Medical Center and October 1995 clinical evaluation for Gulf War Illness; see also Buchanan v. Nicholson, 451 F.3d 1336  (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board next turns to the question of whether service connection for the claimed disability may be granted on the basis that it is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has diagnoses of GERD.  What remains to be shown to establish service connection is whether the current conditions are in fact disabilities compensable under VA law, and if so, whether there is competent evidence of a nexus between the disability and his active service.  
The VA examiners in October 2014, January 2015, and October 2016 concluded that the Veteran's GERD was unrelated to his time in service.  The examiners reviewed the Veteran's claims file and the October 2016 VA opinion included adequate reasoning.  There is no opinion to the contrary.  

The Board has also considered whether the Veteran's gastroesophageal disability is related to his active service under 38 C.F.R. § 3.317, but finds that service connection under this provision is not warranted.  The Veteran has complained of aphagia.  The Veteran's symptoms have been evaluated many times, and he has been diagnosed with GERD.  All gastroesophageal conditions have been attributed to known clinical diagnoses, and they do not satisfy the criteria for a "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection, as set out in 38 C.F.R. § 3.317.  Also, the January 2015 VA examiner explicitly considered the question of a nexus between gastroesophageal conditions and Gulf War exposures and concluded that there were no other signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness," or a diagnosed illness for which no etiology was established.  Thus, this constitutes probative evidence weighing against a finding of nexus to service.

The Board acknowledges that the Veteran is competent to report observed symptoms, such as aphagia during or after service; however, he is a layperson, and lacks the training and expertise to render a competent opinion on a complex medical question such as that which is presented in this case, namely, whether his GERD is related to his active service, to include as due to undiagnosed illness under 38 C.F.R. § 3.317.  Hence, the Board cannot assign significant probative value to the Veteran's statements as competent evidence to substantiate that the claimed disability, first documented years after service, was present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay statements are competent evidence to describe the features or symptoms of an injury or illness).  Rather, the competent evidence of record (that is, the diagnoses and opinion of the VA examiners) on the matter opposes rather than supports the claim. 
As the preponderance of the evidence is against the Veteran's claim seeking service connection for aphagia/GERD based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptoms under 38 C.F.R. § 3.303(b), a disability first diagnosed after service under 38 C.F.R. § 3.303(d), or a disability related to service under 38 C.F.R. § 3.317, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis - Arthralgia in the Shoulders, Knees, and Ankles

The Veteran seeks service connection for joint pain in his shoulders, knees, and ankles.  

Service treatment records include a retention examination conducted in February 1987, in which the Veteran denied having any arthritis, rheumatism, bursitis, bone joint deformity, painful trick shoulder or elbow neuritis or paralysis.   The records reflect that the Veteran was involved in a motor vehicle accident in February 1991, and document his then complaints of right shoulder and right knee pain.  A February 1991 radiologic consultation request revealed a normal right shoulder and a high riding patella in the right knee that was probably congenital.  On April 1991 report of medical history, the Veteran denied currently having or ever having rheumatic fever, arthritis, and bone joint deformity.  He reported cramps in his legs and painful or "trick" shoulder.  On April 1991 report of medical examination, a clinical evaluation of the upper and lower extremities and feet were normal.  An evaluation of the spine other musculoskeletal noted some low back pain.   On a May 1991 separation report of medical history, the Veteran responded yes to having swollen or painful joints, cramps in his legs, painful or "trick" shoulder or elbow, "trick" or locked knee, and foot trouble, and denied having rheumatic fever, arthritis, and bone joint deformity.  The physician's summary reported that the Veteran had pain in his knees and pain in his right shoulder since 1991.  On May 1991 separation report of medical history, a clinical evaluation of the upper extremities and feet were normal.  The examiner marked the lower extremities as abnormal, but did not clarify his findings.  

Post active duty treatment records included the Persian Gulf War Illness CCEP evaluation conducted in December 1994, in which the Veteran complained of joint pain of 180 week duration.  The diagnosis included arthralgia in the hip, foot, and ankle.  

A medical examination and duty status report dated in March 1995, noted that in December 1994, the Veteran was examined at Martin Army Hospital at Fort Benning for joint pain, inter alia related to an Operation Desert Storm Evaluation.  The listed diagnoses included arthralgia in the left hip, left foot, and left ankle.  

On the Gulf War Registry examination, dated in August 1995, a diagnosis of arthralgia of an unknown etiology was given with the Veteran complaining of joint pains.

On the CCEP evaluations conducted in October 1995 and February 1996, the Veteran complained of having diffuse episodic joint pain.  He reported that movement always worsened the pain and there was no early morning or late evening predominance.  The joints involved were both wrists, left hip, both ankles, neck, and shoulders.  

In August 1996, the Veteran was accorded VA general medical examination for evaluation of his complaints of multiple join pain.  During the examination, he reported pain in his knees and ankles since the 1991 motor vehicle accident.  The diagnosis was "knee and ankle injury - bilateral." 

On May 1999 application for the school board, the Veteran reported joint pain; an examination of the joints was normal.  

VA treatment records dated in November 1999 noted the Veteran's complaints of chronic joint pain.  In January 2000, he was seen for follow-up regarding chronic joint pain.  Laboratory findings were normal and he was diagnosed with chronic pain.  

Medical records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits reflected a diagnosis of chronic left knee pain.  

On November 2002 VA examination, the Veteran reported that he had pain in his back, neck, and knees since the February 1991 motor vehicle accident.  He reported that he used over the counter medication for his joint pain.  According to examiner, the Veteran's complaints of joint pain could be explained by a recognized entity, and were as likely as not related to vehicle accident in February of 1991.  

VA treatment records dated in April 2004 noted the Veteran's complaints of pain in his joints and muscles.  In January 2005 and March 2005, he had generalized joint pain, knees, leg and shoulder.  

VA treatment records dated in April 2004, noted the Veteran's complaints of pain in his joints and muscles.  In January and March 2005, pain was reported as generalized joint pain as well in the knee, leg shoulder.  In November 2008 and February 2009, he had generalized joint pain, including pain in the shoulder and knee.  Between 2008 and 2009, the Veteran performed physical therapy exercises for his shoulders as well as his knees.   

In an April 2009 VA examination report, the examiner opined that the arthralgia of shoulders, wrists, knees, ankles, and bilateral feet was less likely as not (less than 50/50 probability) caused by or a result of an injury in service.  The examiner noted that the Veteran reported that he had pain of the above joints in service after his motor vehicle accident in 1991.  The examiner explained that service treatment records only showed a strain of the right knee and right shoulder.  X-rays were negative.  The examiner reported that the contusion of the right shoulder and right knee were self-limiting and there was no evidence of significant damage and the condition had resolved.  The examiner added that the Veteran had not sought treatment for those joints for the last 10 years.  The examiner stated that the laboratory results did not reveal any cause to the Veteran's arthralgia as the rheumatoid factors, ANA, were all negative.  The examiner explained that the injury generally caused only localized arthralgia and arthritis was caused only if there was significant injury, which was not supported by the Veteran's injury.  The examiner noted that the Veteran's injury in service was not significant and did not require hospitalization.

VA treatment records included a June 2009 record that noted that the Veteran had generalized joint pain with no identified pain triggers.  An August 2009 Vocational Rehabilitation note described the pain in the Veteran's knee and ankle as an aching pain.  A November 2009 record identified pain in the joints.  Multiple treatment records dated in January, April, May, July, and November 2010; in February March, September, and December 2011; and in January, February, May, June, August, and September 2012 reported generalized joint pain, including in the legs, shoulders, and knees.  A May 2010 record noted left shoulder pain and reported a history of shoulder sprains and strains.  

X-rays at the time of an October 2014 VA examination were negative and the examiner diagnosed the Veteran with bilateral knee, ankle, and shoulder strain and opined that the conditions were less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner opined that the Veteran's service treatment records and a review of his treatment records did not show any chronicity of the above conditions.  The examiner noted that the Veteran was diagnosed with a right knee and shoulder strain in February 1991 as a result of his motor vehicle accident, which resolved with no evidence of chronicity.  The examiner noted that the Veteran's separation examination and service treatment records did not show any entry regarding the Veteran's ankles, knees, and shoulders.  

On January 2015 VA Gulf War General Medical Examination, regarding the joints and extremities identified as ankle, knee/lower leg, shoulder and arm, the examiner opined that there were no diagnosed illnesses for which no etiology was established and there were no additional signs and/or symptoms that may represent and "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."

VA treatment records included a May 2016 record in which the Veteran reported a primary location of pain in the shoulder and knees.  A musculoskeletal examination was positive for joint pain, swelling, and muscle pain.

In an October 2016 VA medical opinion, the examiner diagnosed the Veteran with a bilateral ankle strain, knee strain, and shoulder strain.  The examiner reported that x-rays of these joints were completed in the past and were normal.  The examiner added that the diagnosis would be strain and the etiology would be from movement/use.  The examiner reported that this was both a known diagnosis and etiology.  The examiner opined that this claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no evidence per review of service medical records for a chronic ankle, knee or shoulder condition in the service.  The available medical records were also negative for evidence of a chronic bilateral ankle, knee or shoulder condition since his military discharge in 1991.  The examiner reported that it was not until years later that any ankle, knee or shoulder complaints were noted.  The examiner opined that there would be no relationship to the Veteran's service and also no evidence of aggravation.

The examiner added that she was not in agreement with the opinion stated in the November 2002 VA examination.  She stated that this opinion was completed without any medical record documentation to support this opinion; however, her opinion was completed after detailed review of virtual VA, VBMS, CPRS and VISTA web.  The examiner commented that even taking into account history from the Veteran, there was no objective evidence of these conditions in the service or since the service.  She stated that the objective data did not support this being secondary or related to his military service, including the motor vehicle accident.

The examiner also noted that a new patient evaluation by VA in May 1999 was negative for any shoulder, ankle, or knee complaints and this examination was almost nine years post military discharge.  

In a May 2017 VA medical opinion, the examiner found that it was at least as likely as not the Veteran's arthralgia of joints, other than the joints for which service-connection had already been established, was as likely as not, related to the Veteran's military service.  The examiner reasoned that the Veteran's generalized arthralgia and symptoms of joint pain could not be attributed to a known diagnostic entity.  The examiner stated that the Veteran's arthralgia signs, manifestations, and symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness, related to the Veteran's Persian Gulf War service.  The examiner considered, as reliable, the Veteran's reports of symptoms during active service, and considered the Veteran's statements regarding the continuity of symptoms since service.  

The examiner was also asked to comment upon the November 2002 VA examiner's opinion that the joint pain was as likely as not related to the Veteran's motor vehicle accident in February 1991 during service.  The examiner reported that he agreed with the October 2014 VA examiner's opinion in that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner restated the October 2014 VA examiner's reasoning for the opinion.  

Based the May 2017 VA examiner's opinion, the AMC subsequently granted service connection for joint pain (arthralgia) of the bilateral upper extremities and assigned 10 percent effective January 29, 1999.  A closer review of the decision shows that the AMC limited the grant to arthralgia in the Veteran's bilateral elbows and wrists.  

In this case, the Board finds that service connection is warranted for joint pains in the shoulders, ankles, and knees as due to an undiagnosed illness.  The Veteran began to experience joint pains throughout his body, including in the shoulders, ankles, and knees, shortly after service separation in the 1990s.  Post-service, these symptoms or signs persisted in a chronic way, but as of yet have not been attributed to a known clinical diagnosis.  One VA treatment record, dated in May 2010, referred to a history of shoulder sprains/strains and the VA examiners in October 2014 and 2016 diagnosed the Veteran with bilateral ankle, knee, and shoulder strain; however, the VA examiner's did not explain a basis for their diagnosis and VA treatment records repeatedly report pain in the claimed areas or generalized joint pain without being attributed to a specific cause.  While the examining VA physician in November 2002 attributed the Veteran's joint pain to the 1991 motor vehicle accident and the April 2009 VA examiner determined that the joint pain was not related to the Veteran's motor vehicle accident, neither examiner considered whether the Veteran's joint pain was an undiagnosed illness related to his service in the Persian Gulf War.  As the October 2014 and 2016 VA examiners diagnosed the Veteran with bilateral ankle, knee, and shoulder strain, they also did not consider whether the Veteran's had any joint pain in the ankle, knee, and shoulders that was related to an undiagnosed illness.  Although the January 2015 VA examiner indicated that there were no diagnosed illnesses for which no etiology was established and there were no additional signs or symptoms that may represent an undiagnosed illness or an unexplained chronic multi-symptom illness, the examiner provided no bases for his or her reasoning.  Given the apparent incomplete medical opinions and/or lack of reasoning, the Board finds that the November 2002, April 2009, October 2014, and 2016, as well as the January 2015 VA opinions are of limited value.  

The Board finds that the May 2017 VA medical opinion, in support of the Veteran's claim is more persuasive than the November 2002, April 2009, October 2014 and 2016, as well as the January 2015 opinions.  The May 2017 VA examiner also opined that the conditions were not related to the in-service motor vehicle accident in 1991, however, the examiner considered whether the Veteran's joint pain was related to an undiagnosed illness and opined that it was at least as likely as not the Veteran's arthralgia of joints, other than the joints for which service-connection had been established, was as likely as not, related to the Veteran's military service.  The examiner explained that the Veteran's generalized arthralgia and symptoms of joint pain could not be attributed to a known diagnostic entity.  The examiner further explained that the Veteran's arthralgia signs, manifestations, and symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness, related to the Veteran's Persian Gulf War service.  The Board notes that the May 2017 VA examiner's opinion is consistent with the evidence of record, the evidence demonstrates that since the 1990s, the Veteran has suffered from unexplained joint pains throughout his body and including in the bilateral shoulders, knees, and ankles.  In the May 2017 VA opinion, the examiner accounted for the Veteran's complaints.  The May 2017 VA examiner considered, as reliable, the Veteran's reports of symptoms during active service, and considered the Veteran's statements regarding the continuity of symptoms since service.  

Further, the Veteran's bilateral shoulder, knee, and ankle pain represents the manifestation of undiagnosed disability to at least a compensable (10 percent) degree.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; and 81 Fed. Reg. 71382 (Oct. 7, 2016) (reflecting that service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest to a degree of 10 percent or more not later than December 31, 2021).  In this regard, the Board notes that the rating schedule provides that joints that are actually painful should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Thus, in view of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria are met for service connection for bilateral shoulder, knee, and ankle pain, pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Higher Ratings

Preliminarily, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.




Principles of Evaluating Disabilities for Carpal Tunnel Syndrome

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for right and left upper extremity carpal tunnel syndrome is currently established with ratings of 10 percent each under Diagnostic Code 8515 for mild incomplete paralysis of the major (left hand dominant) and minor median nerve.  38 C.F.R. § 4.118, Diagnostic Code 8515 (2016).

Diagnostic Code 8515 provides that a 70 percent rating is assigned where there is complete paralysis of the major median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 60 percent rating is assigned for those showings in the minor median nerve.  Ratings of 50 percent, 30 percent, and 10 percent are assigned where there is severe, moderate, or mild incomplete paralysis of the major median nerve.  Ratings of 40 percent, 20 percent, and 10 percent are assigned where there is severe, moderate, or mild incomplete paralysis of the major median nerve.  38 C.F.R. § 4.118, Diagnostic Code 8515 (2016). 

Preceding the criteria for rating disease of the peripheral nerves, including the median nerve, is the explanation that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.118 (2016).

Factual Background and Analysis 

On the October 1995 CCEP evaluation, the Veteran reported right hand numbness, pain, and decreased strength.  He reported pain in his right hand that was worse when cutting carpet in a carpet factory at his job.  He reported that when working with scissors and sniping all day, his hand would get painful, lose its' strength, and become numb.  He reported that his symptoms vastly improved since he changed jobs.  Upon physical evaluation, he had a 2 point discrimination intact about the right hand, but had a positive Tinel's sign over the carpal tunnel and a positive Phalen's test with extension at 30 seconds.  Motor strength was 5/5.  The assessment given was carpal tunnel syndrome, right.

In February 1996 correspondence, Dr. K.E.M. noted that the Veteran carpal tunnel syndrome was exacerbated by repetitive bending of the wrist and wrist motion.  

On February 1996 CCEP examination, the Veteran reported that he had wrist pain that was exacerbated by his work cutting carpet at a carpet mill.  The diagnoses included right carpal tunnel syndrome.  

The Veteran underwent a VA general medical examination in August 1996; the diagnoses included left radiculopathy, but not carpal tunnel syndrome.  

VA outpatient treatment reports included April and July 1998 Nerve Conduction Studies that revealed bilateral carpal tunnel syndrome.  The July 1998 study noted evidence of improved bilateral carpal tunnel syndrome.

Records associated with the Veteran's claim for SSA disability benefits, include a Form FM10 that noted that the Veteran was unable to finish the form due to decreased strength in his hands.  An October 1998 evaluation by Dr. W.V.C. noted the Veteran's reports of having difficulty with both of his wrists, including carpal tunnel syndrome.  Upon physical evaluation, the Veteran had full range of motion of both wrists.  Motor strength was 5/5.  There was no diagnosis given.  The SSA disability determination and transmittal included a primary diagnosis of disorders of back (discogenic and degenerative) and bilateral carpal tunnel syndrome.  An explanation of determination revealed that it had been determined that the Veteran's back injury and carpal tunnel syndrome did not significantly affect his ability to carry out most routine activities and ability to work. 

VA treatment records reflect treatment for bilateral carpal tunnel syndrome, right greater than left, since May 1999.  Upon physical evaluation in February 2003 and March 2004, the Veteran's upper extremity strength was 5/5 and sensation was intact.

On May 2000 evaluation by Dr. J.M.K., the Veteran complained of right hand pain.  It was noted that the Veteran worked in a carpet mill until April 1998 when he left that position due to a back injury.  Upon physical evaluation, the range of motion was dorsiflexion to 40 degrees, palmar flexion to 50 degrees, ulnar deviation to 10 degrees, and radial deviation to 10 degrees.  Muscle strength was 4/5 and deep tendon reflexes were 1+.  He wore a splint on the right hand.  The diagnosis was right wrist carpal tunnel syndrome.  

VA treatment records dated in July 2000 noted the Veteran's history of bilateral carpal tunnel syndrome, worse on the right side than the left, in which the Veteran wore a splint on his right wrist.  

On the VA examination conducted in November 2002, deep tendon reflexes were normal, muscle strength was 5/5 in the upper extremities, and there were no sensory deficits. 

At a May 2005 VA examination, the examiner noted that there was no history of surgery for the carpal tunnel release.  The Veteran wore wrist splints at night with effectiveness.  He never had steroid injections.  Upon physical evaluation, motor strength was 5/5 in the upper extremities.  He had a positive Tinel's sign at the wrist, more on the right than the left.  He had had decreased pinprick at the radial aspect of the left palm.  Reflexes were 1/4 in the upper extremities.  The assessment given was carpal tunnel symptoms since 1987 and the examiner described the condition as very mild.

VA treatment reports from July 2007 through March 2015 revealed the presence of carpal tunnel syndrome with the use of carpal tunnel braces.  

A an October 2014 VA peripheral nerves examination, the Veteran reported that he had weakness with pain and tingling and occasional swelling.  He dropped things and had difficulty with writing.  The examiner noted that the Veteran was right hand dominant.  Symptoms of constant pain, paresthesias and/or dysesthesias, and numbness were reported as mild in the bilateral upper extremities.  Muscle strength elbow flexion and extension, wrist flexion, and extension, grip, and pinch were all reported as 5/5.  There was no muscle atrophy.  Deep tension reflexes were normal.  Sensory examination in the shoulder area, inner/outer forearm, and hand/fingers were normal.  There were no trophic changes attributable to peripheral neuropathy.   There was mild incomplete paralysis of the bilateral median nerves.  Bilateral wrist splints were used every night and during the day for carpal tunnel syndrome only.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.  The examiner indicated that the Veteran's carpal tunnel syndrome impacted the Veteran's ability to work in that it was difficult for the Veteran to perform jobs requiring lifting heavy objects.  

At an October 2016 VA peripheral nerves examination, the examiner reported that the Veteran's condition has increased in severity since last examination.  The Veteran reported increased pain and numbness that followed the median nerve to the wrist.  The Veteran used wrist splints every night and during the day.  There was no surgical history.  The Veteran's constant pain, paresthesias and/or dysesthesias, and numbness were described as mild, and intermittent pain was described as severe.  Muscle strength elbow flexion and extension, wrist flexion, and extension, grip, and pinch were all reported as 5/5.  There was no muscle atrophy.  Deep tension reflexes were normal.  Sensory examination in the shoulder area and inner/outer forearm, and were normal and were decreased in the hand/fingers.  There were no trophic changes attributable to peripheral neuropathy.   There was mild incomplete paralysis of the bilateral median nerves.  Bilateral wrist splints were used every night and during the day for carpal tunnel syndrome only.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.  The examiner indicated that the Veteran's carpal tunnel syndrome impacted the Veteran's ability to work and that he would be able to engage in sales and/or teaching.  

The Board finds that the Veteran's bilateral carpal tunnel syndrome more nearly approximates the criteria for the current 10 percent disability rating and no higher.  On October 1995 CCEP evaluation and October 1998 evaluation by Dr. W.V.C., motor strength was 5/5 and in October 1998, there was full range of hand motion.  VA treatment records dated in February and March 2004 showed muscle strength as 5/5 and sensation was intact.  On May 2000 evaluation by Dr. J.M.K., hand range of motion was full and muscle strength was 4/5 with 1+ reflexes.  On November 2002 VA examination muscle strength was 5/5 with no sensory deficits.  On May 2005 VA examination, the examiner indicated that the Veteran had decreased pinprick at the radial aspect of the left palm and decreased reflexes in the upper extremities; however, the examiner specifically described the Veteran carpal tunnel syndrome as very mild.  On October 2014 and 2016 VA examinations, Muscle strength elbow flexion and extension, wrist flexion, and extension, grip, and pinch were all reported as 5/5.  There was no muscle atrophy.  Deep tension reflexes were normal.  Sensory examination in the shoulder area, and inner/outer forearm were normal.  The hand/fingers were noted to be decreased on the October 2016 VA examination.  There were no trophic changes attributable to peripheral neuropathy.   On both the October 2014 and 2016 VA examination, the Veteran's bilateral carpal tunnel syndrome was described as mild incomplete paralysis of the bilateral median nerves.  These symptoms do not more closely approximate a moderate incomplete paralysis of the median nerve or the ulnar nerve.

While Veteran's statements suggest that he believes that his bilateral carpal tunnel syndrome is worse than mild symptoms, in this case, the Board finds that the multiple VA examination reports outweigh the Veteran's statements.  The VA examiners findings were based on an interview and examination of the Veteran as well as a review of his claims file.  The Board finds that while the Veteran may believe his symptoms are more severe than his current rating, the evidence of record shows that multiple VA examiners, after examining the Veteran, have concluded that his bilateral carpel tunnel syndrome manifests with nor more than mild incomplete paralysis. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes and finds that it is not.  Specifically, Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize a rating in excess of 10 percent for subjective symptoms of pain, numbness, and tingling, in the wrist, in the absence of a finding of additional symptoms of neurologic impairment.  The medical findings of VA examiners directly address the criteria under which the disability for carpal tunnel syndrome is evaluated.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any ratings in excess of 10 percent each for the service-connected right and left upper extremity carpal tunnel syndrome under Diagnostic Code 8515. 

The Board finds that the preponderance of the evidence is against the claim for ratings in excess of 10 percent each for service-connected carpal tunnel syndrome of the right and left upper extremities, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal seeking service connection for aphagia, diagnosed as GERD, to include as due to an undiagnosed illness, is denied.     

The appeal seeking service connection for joint pain (arthralgia) in the bilateral shoulder, knee, and ankle, to include as due to an undiagnosed illness, is granted.  

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity is denied.   


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In July 2016, the Board remanded the claim for entitlement to service connection for a skin disorder to include folliculitis because the medical opinion associated with the VA examinations in October 2014 was not supported by adequate rationale.  In October 2016, the VA examiner opined that the Veteran's folliculitis was not an undiagnosed Gulf War Illness.  The examiner did not address a July 2016 remand directives such as whether it is at least as likely as not (a 50 percent or greater probability) that any dermatological disability to include diagnosed folliculitis is directly related to active military service.  Additionally, the examiner did not address the issue of whether the evidence of record showed a continuity of skin symptoms since active duty service, whether the dermatological disability had its onset during a period of active duty service as well as the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.  As the requested actions were not substantially completed, the issue must be remanded once again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran underwent a VA Aid and Attendance examination in October 2016; however since that examination, the Veteran reported at his March 2017 back and neck DBQ examinations being unable to stand or walk, not being able to get out of bed or put on his shoes due to his back disability and being unable to turn his head or raise his arms as well as arm weakness due to his neck disability.  The Veteran did not indicate such difficulty on his prior examinations and was not reported on the October 2016 VA aid and attendance examination suggesting that his service-connected conditions did interfere with his ability to perform activities of daily living.  Additionally, the Board decision above, has granted service connection for arthralgia of the shoulders, knees, and ankles, which were not previously considered by the October 2016 VA aid and attendance examiner.  In light of the changes in the Veteran's service-connected disabilities, a new contemporaneous VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange to have the Veteran's file returned to the VA examiner that provided the October 2016 opinion (or if unavailable, arrange to have the Veteran scheduled for a VA examination) to determine the nature and cause of any dermatological disability including folliculitis (but not including the already service-connected tinea versicolor).  The examiner must review the entire claims file.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any dermatological disability to include diagnosed folliculitis is directly related to active military service, notwithstanding in-service exposure to herbicides.  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of skin symptoms since active duty service and also state whether the dermatological disability had its onset during a period of active duty service.  The examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.  

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination with an appropriate medical professional.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance by reason of his service-connected disabilities, utilizing the criteria outlined in 38 C.F.R. § 3.352(a).  The examiner should conduct a thorough review of all of the evidence of record.  The examiner is asked to focus on the service connected disabilities and whether these disabilities render the Veteran in need of aid and attendance.  In the opinion, the VA examiner should specifically address whether the Veteran requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities.  A complete rationale should be provided for any opinion rendered.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


